   Case 2:21-cv-10091-TGB-CI ECF No. 7, PageID.27 Filed 01/25/21 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JOYCE MOORE,                                       2:21-CV-10091-TGB

                     Plaintiff,
                                                 ORDER DISMISSING
         vs.                                        COMPLAINT

CITY OF DETROIT,

                     Defendant.


         Plaintiff Joyce Moore filed this pro se lawsuit along with an
application to proceed in forma pauperis. ECF Nos. 1, 3. She seeks a

recognition of the Virginia Park Community on “all City of Detroit[] maps

and all City of Detroit[] websites and when referencing any vacant lots”

within the community. ECF No. 1, PageID.4.

         For the following reasons, Plaintiff’s application to proceed in forma

pauperis is GRANTED and her Complaint is DISMISSED pursuant to
28 U.S.C. § 1915(e)(2)(B).

    I.     Application to proceed in forma pauperis

         Plaintiff has filed an application to proceed in forma pauperis, or
without the prepayment of fees. 28 U.S.C. § 1915 (a)(1) provides that:

         Any court of the United States may authorize the
         commencement, prosecution or defense of any suit, action or
         proceeding . . . without prepayment of fees or security
         therefor, by a person who submits an affidavit that includes a

                                         1
   Case 2:21-cv-10091-TGB-CI ECF No. 7, PageID.28 Filed 01/25/21 Page 2 of 4



         statement of all assets . . . [and] that the person is unable to
         pay such fees or give security therefor.
         If an application to proceed in forma pauperis is filed along with a

facially sufficient affidavit, the court should permit the complaint to be

filed. See Gibson v. R.G. Smith Co., 915 F.2d 260, 261 (6th Cir. 1990). The

Court finds Plaintiff’s financial affidavit facially sufficient; therefore, the

Court will GRANT Plaintiff’s motion to proceed in forma pauperis.

   II.     Dismissal under 28 U.S.C. § 1915(e)(2)(B)

         Once an in forma pauperis complaint has been filed, it is tested to

determine whether it is frivolous or fails to state a claim for which relief

exists. See id. at 261. The Court “shall dismiss the case” if:

     (A) the allegation of poverty is untrue; or
     (B) the action or appeal—
         (i)   is frivolous or malicious;
         (ii)  fails to state a claim on which relief may be granted;
                   or
           (iii)   seeks monetary relief against a defendant who is
                   immune from such relief.
28 § U.S.C. 1915(e)(2)(B).

         Federal courts can only hear certain kinds of cases, namely those

that fall within the courts’ “subject matter jurisdiction.” A federal court’s

subject matter jurisdiction is limited to 1) issues arising under the

Constitution or a federal statute (“federal question” jurisdiction), or 2)

from a dispute between two parties from different states of the Union

(“diversity of citizenship” jurisdiction). 28 U.S.C. §§ 1331, 1332. If a

complaint is filed in federal court and does not fall within one of these

                                         2
      Case 2:21-cv-10091-TGB-CI ECF No. 7, PageID.29 Filed 01/25/21 Page 3 of 4




    two categories, the court does not have jurisdiction over it, and the court

    therefore cannot grant relief. In this case, as in a case previously filed by

    Ms. Moore1, the Court finds that the Complaint “fails to state a claim on
    which relief may be granted” because the Court does not have subject

    matter jurisdiction over her claim.

         For a court to have federal question jurisdiction, the action must

    arise under the “Constitution, laws, or treaties of the United States.” 28

    U.S.C. § 1331. Plaintiff does not mention any laws of the United States

    or provisions of the Constitution that apply to her claim. Even construing
    the Complaint liberally, the Court cannot identify any. Plaintiff does

    make several references to the City of Detroit Charter. ECF No. 1,

    PageID.4. However, this is not a federal law, and as such it is outside of
    this Court’s jurisdiction to determine whether it is being followed.

         For diversity jurisdiction, there must be diversity of citizenship

    between the parties and the amount in controversy must exceed $75,000.
    See 28 U.S.C. § 1332. Diversity of citizenship requires “complete

    diversity,” that is, that all the defendants be from a different state than

    all the plaintiffs. See Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,

    377 (1978) (“Congress has established the basic rule that diversity

    jurisdiction exists under 28 U.S.C. § 1332 only when there is complete

    diversity of citizenship.”). Here, Ms. Moore is suing the City of Detroit.

1See Virginia Park Community Coalition et al. v. United States
Department of Housing and Urban Development, et al., Case No. 14-CV-
14775.
                                 3
  Case 2:21-cv-10091-TGB-CI ECF No. 7, PageID.30 Filed 01/25/21 Page 4 of 4




Like her, the City of Detroit is a Michigan resident. Since Plaintiff and

the City of Detroit are both Michigan residents, the suit does not meet the

requirement of complete diversity.

     Because there is no federal question jurisdiction and there is no

complete diversity of citizenship, the court lacks subject matter

jurisdiction over this complaint, and it must be dismissed. Whatever
the merits may be of Ms. Moore’s concerns about the recognition of

her community by the City of Detroit, and its possible effects on any

potential private development that might occur there, the Court
simply does not have the power to hear this case or to grant the relief

she seeks. This is not the right legal forum for her concerns to be

addressed.
     For the foregoing reasons, Plaintiff’s request to proceed in forma

pauperis is GRANTED and her complaint is DISMISSED WITH

PREJUDICE pursuant to § 28 U.S.C. § 1915(e)(2)(B).

     SO ORDERED, this 25th day of January, 2021.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                     4
